Case 2:17-cr-20274-BAF-DRG ECF No. 409 filed 05/16/19                      PageID.3268   Page 1 of 1



                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN




  United States of America,

                                    Plaintiff,

  v.                                                     Case No. 2:17−cr−20274−BAF−DRG
                                                         Hon. Bernard A. Friedman
  Tahera Shafiq, et al.,
                                    Defendant(s),




                                 NOTICE OF MOTION HEARING

 PLEASE TAKE NOTICE OF THE FOLLOWING:

    RE−NOTICE of hearing on [403] Joint MOTION for Return of Property as to Tahera Shafiq,
 Farida Arif, Haseena Halfal, Zainab Hariyanawala. Motion Hearing reset for 7/9/2019 01:30
 PM before District Judge Bernard A. Friedm an. HEARING WILL TAKE PLACE IN ANN
 ARBOR COURTHOUSE, COURTROOM 2 (JCur)

   All of the aforementioned Defendants are required to appear at the United States District
 Court, Federal Building, 200 East Liberty Street, Ann Arbor, Michigan. Please report to Room
 Courtroom 2.




                                       Certificate of Service

    I hereby certify that this Notice was electronically filed, and the parties and/or counsel of
 record were served.

                                                 By: s/J. Curry−Williams
                                                     Case Manager

 Dated: May 16, 2019
